DETAILED ACTION
This is in response to the Request for Continued Examination filed 1/26/2022 wherein claim 18 has been canceled and claims 1-17 and 19-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Claim Objections
Claims 3 and 15 are objected to because of the following informalities: 
“the flow” (Claim 3, line 1 and Claim 15, line 1) is believed to be in error for - - the mixture - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “providing the gas turbine engine coupled to the system comprising a cooling system comprising coolant” and is dependent on claim 13 which recites “coupling an air conditioning unit coupled to the ejector so that the first flow of the first fluid pumps the second fluid through the air conditioning unit”. Applicant’s specification does not describe and Applicant’s drawings do not show an ejector of a gas turbine engine that is coupled to both an air conditioning unit and a cooling system. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art the inventor had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The method of claim 18" in line 1. However, claim 18 has been canceled. Therefore, the metes and bounds of the claim are not clear. For examination purposes, the Examiner will interpret claim 19 as reading - - The method of claim 13 - -.
Claim 20 recites the limitation "the system" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frawley (US 6,122,907) in view of Pantalone, III et al. (US 2014/0217231).
Regarding Independent Claim 1, Frawley teaches (Figures 1-6) an apparatus (see Figures 4-5)  comprising:
an ejector (through 44 to 46; see abstract and Figures 4-5), comprising:

an inlet (annotated below) to the mixing section (where the primary flow mixes with the secondary flow; see Figures 4-5 and annotation below), the inlet (annotated below) comprising a first wall (52; see Figures 4-5);
a nozzle (30a; see Figures 4-5) disposed in the inlet (see Figures 4-5 and annotation below);
the nozzle (30a; see Figures 4-5) including a second wall (annotated below) defining a first channel (a channel receiving primary flow of engine exhaust; see Figures 4-5 and annotation below) through the nozzle (30a; see Figures 4-5), wherein:
	the first wall (52) and the second wall (annotated below) define a second channel (at 44; see Figures 4-5 and annotation below) through the inlet (annotated below),
	the second wall (annotated below) has a trailing edge (the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation below) and a curved surface (at 36; see Figures 2 and 6) including a varying radius of curvature defining depressions (schematically shown at 36SF; see Figures 4-6) extending to the trailing edge (at the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation below),
	a first flow of a first fluid (the primary flow of high temperature engine exhaust, PF; see Figures 4-5) into the first channel (a channel receiving primary flow of engine exhaust; see Figures 4-5 and annotation below) creates a pressure (see Column 5, lines 18-37 and Figures 4-5) in the mixing section (annotated below) that draws (see Column 5, lines 18-37 and flow arrows of Figure 5) a second flow of a second fluid (a secondary flow of air, SF; see Figures 4-5) through the second channel (at 44; see Figures 4-5 and annotation below) and into the mixing section (annotated below); and
	the first flow (the flow of the exhaust gases at PF; see Figures 4-5) and the second flow (the flow of air at SF; see Figures 4-5) interact along the curved surface (at 36; see Figures 4-6) including the depressions (schematically shown at 36SF; see Figures 
an outlet (annotated below) from the mixing section (annotated below) outputting the mixture (at MF; see Figures 4-5);
a gas turbine engine (12) including an exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5), wherein the exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5) is coupled to (see Figures 1-2 and 4-5) the ejector (through 44 to 46; see Figures 4-5) and the exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5) outputs the first fluid (the primary flow of high temperature engine exhaust, PF; see Figures 4-5) comprising exhaust gas (see abstract, Figures 1-2 and Figures 4-5) to the nozzle (30a; see Figures 4-5); and
the ejector (through 44 to 46; see abstract and Figures 4-5) is configured such that the first flow of first fluid pumps (see Column 6, lines 15-19) the second fluid (a secondary flow of air, SF) through the nozzle (see Figures 4-5). Frawley does not teach that the source of the secondary air includes an air conditioning unit that is coupled to the ejector.
Pantalone teaches (Figures 1-6) secondary air (see Figures 5-6 and Paragraphs 0027-0029) that is used to cool and mix with the exhaust (from 202) of a gas turbine engine (Paragraph 0003), wherein the source of the secondary air may include an environmental control system (Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frawley to have an internal source of the secondary air such as from an environmental control system, as taught by Pantalone, in order to reduce or eliminate the need for additional inlet which reduces drag on the aircraft and lessens aircraft weight (Paragraphs 0028-0029 of Pantalone).
It is further noted that a simple substitution of one known element (in this case, the external source of air of Frawley) for another (in this case, the internal source of air of Pantalone) to obtain in this case, provide air to cool and mix with the exhaust gases) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image1.png
    917
    1075
    media_image1.png
    Greyscale

Regarding Claim 2, Frawley in view of Pantalone teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) wherein the curved surface includes a plurality of lobes (see Figure 6) defined by the depressions (schematically shown at 36SF; see Figures 4-6).
Regarding Independent Claim 13, Frawley teaches (Figures 1-6) a method of making an apparatus (see Figures 4-5), comprising providing an ejector (through 44 to 46; see abstract and Figures 4-5), comprising:
providing a mixing section (where the primary flow mixes with the secondary flow; see Figures 4-5 and annotation above);

disposing a nozzle (30a; see Figures 4-5) in the inlet (see Figures 4-5 and annotation above);
the nozzle (30a; see Figures 4-5) comprising a second wall (annotated above) defining a first channel (a channel receiving primary flow of engine exhaust; see Figures 4-5 and annotation above) through the nozzle (30a; see Figures 4-5), wherein:
	the first wall (52) and the second wall (annotated above) define a second channel (at 44; see Figures 4-5 and annotation below) through the inlet (annotated above),
	the second wall (annotated above) has a trailing edge (the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above) and a curved surface (at 36; see Figures 2 and 6) including a varying radius of curvature defining depressions (schematically shown at 36SF; see Figures 4-6) extending to the trailing edge (at the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above),
	a first flow of first fluid (the primary flow of high temperature engine exhaust, PF; see Figures 4-5)) into the nozzle (30a; see Figures 4-5) creates a pressure (see Column 5, lines 18-37 and Figures 4-5) in the mixing section (annotated above) drawing (see Column 5, lines 18-37 and flow arrows of Figure 5) a second flow of second fluid (a secondary flow of air, SF; see Figures 4-5) through the inlet (annotated above) and into the mixing section (where the primary flow mixes with the secondary flow; see Figures 4-5 and annotation above), and
	interaction (see the flow arrows in Figure 5) of the first flow (the flow of the exhaust gases at PF; see Figures 4-5) and the second flow (the flow of air at SF; see Figures 4-5) along the curved surface (at 36; see Figures 4-6) including the depressions (schematically shown at 36SF; see Figures 4-6) and the trailing edge (at the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above) 
providing an outlet (annotated above) from the mixing section (annotated above) outputting the mixture (at MF; see Figures 4-5); and
the trailing edge (the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above) includes concave sections (see the shape of the sections at 36PF in Figure 6),
coupling a gas turbine engine (12) including an exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5), wherein the exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5) is coupled to (see Figures 1-2 and 4-5) the ejector (through 44 to 46; see Figures 4-5) and the exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5) outputs the first fluid (the primary flow of high temperature engine exhaust, PF; see Figures 4-5) comprising exhaust gas (see abstract, Figures 1-2 and Figures 4-5) to the nozzle (30a; see Figures 4-5); and
the ejector (through 44 to 46; see abstract and Figures 4-5) is configured such that the first flow of first fluid pumps (see Column 6, lines 15-19) the second fluid (a secondary flow of air, SF) through the nozzle (see Figures 4-5). Frawley does not teach that the source of the secondary air includes an air conditioning unit that is coupled to the ejector.
Pantalone teaches (Figures 1-6) secondary air (see Figures 5-6 and Paragraphs 0027-0029) that is used to cool and mix with the exhaust (from 202) of a gas turbine engine (Paragraph 0003), wherein the source of the secondary air may include an environmental control system (Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frawley to have an internal source of the secondary air such as from an environmental control system, as taught by Pantalone, in order to reduce or eliminate the need for additional inlet which reduces drag on the aircraft and lessens aircraft weight (Paragraphs 0028-0029 of Pantalone).
It is noted that a simple substitution of one known element (in this case, the external source of air of Frawley) for another (in this case, the internal source of air of Pantalone) to obtain predictable results (in this case, provide air to cool and mix with the exhaust gases) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
It is further noted that the term “concave” is being interpreted using Merriam-Webster’s dictionary definition “hollowed or rounded inward like the inside of a bowl: curving in”.
Regarding Claim 14, Frawley in view of Pantalone teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) wherein the curved surface includes a plurality of lobes (see Figure 6) defined by the depressions (schematically shown at 36SF; see Figures 4-6).
Regarding Claim 19, Frawley in view of Pantalone teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) coupling the ejector (through 44 to 46; see abstract and Figures 4-5) to the gas turbine engine (12) in a helicopter (10), wherein the gas turbine engine (12) powers (Column 3, lines 51-65) a rotor (14) propelling the helicopter (10).

Claims 6-7, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frawley (US 6,122,907) in view of Wynosky et al. (US 4,149,375) and Presz, Jr. et al. (US 4,835,961).
Regarding Independent Claim 6, Frawley teaches (Figures 1-6) an apparatus (see Figures 4-5)  comprising:
an ejector (through 44 to 46; see abstract and Figures 4-5), comprising:
a mixing section (where the primary flow mixes with the secondary flow; see Figures 4-5 and annotation above);
an inlet (annotated above) to the mixing section (where the primary flow mixes with the secondary flow; see Figures 4-5 and annotation above), the inlet (annotated above) comprising a first wall (52; see Figures 4-5);
a nozzle (30a; see Figures 4-5) disposed in the inlet (see Figures 4-5 and annotation above);

	the first wall (52) and the second wall (annotated above) define a second channel (at 44; see Figures 4-5 and annotation above) through the inlet (annotated above),
	the second wall (annotated above) has a trailing edge (the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above) and a curved surface (at 36; see Figures 2 and 6) including a varying radius of curvature defining depressions (schematically shown at 36SF; see Figures 4-6) extending to the trailing edge (at the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above),
	a first flow of a first fluid (the primary flow of high temperature engine exhaust, PF; see Figures 4-5) into the first channel (a channel receiving primary flow of engine exhaust; see Figures 4-5 and annotation above) creates a pressure (see Column 5, lines 18-37 and Figures 4-5) in the mixing section (annotated above) that draws (see Column 5, lines 18-37 and flow arrows of Figure 5) a second flow of a second fluid (a secondary flow of air, SF; see Figures 4-5) through the second channel (at 44; see Figures 4-5 and annotation above) and into the mixing section (annotated above); and
	the first flow (the flow of the exhaust gases at PF; see Figures 4-5) and the second flow (the flow of air at SF; see Figures 4-5) interact along the curved surface (at 36; see Figures 4-6) including the depressions (schematically shown at 36SF; see Figures 4-6) and the trailing edge (at the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above), forming a flow (the flow shown at MF; see Figures 4-5) comprising a mixture comprising the first fluid (the primary flow of high temperature engine exhaust, PF; see Figures 4-5) and the second fluid (a secondary flow of air, SF); and
an outlet (annotated above) from the mixing section (annotated above) outputting the mixture (at MF; see Figures 4-5); and
PF; see Figures 1-2 and 4-5), wherein the exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5) is coupled to (see Figures 1-2 and 4-5) the ejector (through 44 to 46; see Figures 4-5) and the exhaust (the duct at 28 which channels exhaust flow EPF; see Figures 1-2 and 4-5) outputs the first fluid (the primary flow of high temperature engine exhaust, PF; see Figures 4-5) comprising exhaust gas (see abstract, Figures 1-2 and Figures 4-5) to the nozzle (30a; see Figures 4-5). Frawley also teaches that improved mixing leads to improved IR suppression (Column 1, lines 47-52 of Frawley) and it is desired to suppress acoustic emissions emanating from the engine (Column 1, lines 40-42 of Frawley). Frawley does not teach that the trailing edge is curved so that the trailing edge extends into the inlet by different distances X as a function of position on the trailing edge, where X is a perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge or that the mixing section has a length L and a diameter D and 0.1 x D ≤ L ≤ D.
Wynosky teaches (Figures 1-2) a trailing edge of a lobe mixer (20) that is curved (at 30) so that the trailing edge extends into the inlet by different distances X as a function of position of the trailing edge (see Figure 1), where X is a perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frawley to have the trailing edge of the lobe mixer be curved so that the trailing edge extends into the inlet by different distances X as a function of position of the trailing edge, where X is a perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge, as taught by Wynosky, in order to increase the mixing length and introduce trailing vortex sheets to reduce noise and improve propulsion performance (see abstract and Column 1, lines 19-24 of Wynosky). Frawley in view of Wynosky does not teach that the mixing section has a length L and a diameter D and 0.1 x D ≤ L ≤ D.
Presz teaches (Figures 1-10) wherein 0.1xD ≤ L ≤ D (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). Presz further teaches that L/D ratios which are too large incur excessive wall friction Therefore, the values of the length of the mixing region with respect to the diameter of the mixing region are recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the values of the length of the mixing region with respect to the diameter of the mixing region avoids excessive wall friction losses. 
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the lengths and diameters, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 7, Frawley in view of Wynosky and Presz teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) wherein the apparatus (see Figures 4-5) is included in a helicopter (10), wherein the gas turbine engine (12) powers the rotor (14) propelling the rotorcraft (see Figure 1) comprising the helicopter (10).
Regarding Claim 10, Frawley in view of Wynosky and Presz teaches the invention as claimed and as discussed above. Frawely further teaches (Figures 1-6) a cooling system (54, 56, 57) coupled to the ejector (through 44 to 46; see abstract and Figures 4-5), wherein the second fluid (a secondary flow of air, SF; see Figures 4-5) comprises air (see abstract) used as a coolant (see Figures 5-6) in the cooling system (54, 56, 67).
Regarding Claim 21, Frawley in view of Wynosky and Presz teaches the invention as claimed and as discussed above. Frawley in view of Wynosky and Presz does not teach wherein the outlet comprises a diffuser.
Presz teaches (Figures 1-10) an ejector having a common wall which separates a primary high energy fluid flow passage and a secondary low energy fluid flow passage (see abstract), wherein the ejector includes a diffuser located at the downstream end of the mixing region (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frawley in view of Pantalone to have the outlet comprise a diffuser, as taught by Presz, in order to enhance the pumping ability of the ejector and improve the ejector performance (see abstract and Column 2, lines 64-68). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frawley (US 6,122,907) in view of Wynosky et al. (US 4,149,375) and Presz, Jr. et al. (US 4,835,961) as applied to claim 6 above, and further in view of Pantalone, III et al. (US 2014/0217231).
Regarding Claim 11, Frawley in view of Wynosky and Presz teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) that the ejector (through 44 to 46; see abstract and Figures 4-5) is configured such that the first flow of first fluid pumps (see Column 6, lines 15-19) the second fluid (a secondary flow of air, SF) through the nozzle (see Figures 4-5). Frawley in view of Wynosky and Presz does not teach does not teach that the source of the secondary air includes an air conditioning unit that is coupled to the ejector.
Pantalone teaches (Figures 1-6) secondary air (see Figures 5-6 and Paragraphs 0027-0029) that is used to cool and mix with the exhaust (from 202) of a gas turbine engine (Paragraph 0003), wherein the source of the secondary air may include an environmental control system (Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frawley to have an internal source of the secondary air such as from an environmental control system, as taught by Pantalone, in order to reduce or eliminate the need for additional inlet which reduces drag on the aircraft and lessens aircraft weight (Paragraphs 0028-0029 of Pantalone).
It is noted that a simple substitution of one known element (in this case, the external source of air of Frawley) for another (in this case, the internal source of air of Pantalone) to obtain predictable results (in this case, provide air to cool and mix with the exhaust gases) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hagshenas (US 2005/0268593) in view of Oishi (US 2004/0006968) and Pantalone, III et al. (US 2014/0217231).
Regarding Claims 1 and 8-9, Hagshenas teaches (Figures 1-2) an aircraft (see title, abstract and Paragraph 0002) including an auxiliary power unit (14) comprising a gas turbine engine (the auxiliary power unit 14 including at least a compressor section, a combustor section, and a turbine section; see Paragraph 0012), wherein the auxiliary power unit (14) includes an exhaust (at 18) that is coupled to an ejector (30) and the exhaust outputs a first fluid (exhaust gas from the auxiliary power unit; see Figures 1-2 and Paragraph 0014) comprising exhaust gas to a nozzle (at 32; see Figures 1-2), a cooling unit (26) coupled to the ejector (30) so that a flow of the first fluid (exhaust gas from the auxiliary power unit; see Figures 1-2 and Paragraph 0014) pumps (Paragraph 0005) the second fluid (the air through 26; see Paragraph 0014 and Figures 1-2) through the cooling unit (26). Hagshenas does not teach the ejector includes a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, or that the source of the secondary air includes an air conditioning unit that is coupled to the ejector.
Oishi teaches (Figures 1-7) an ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052), including: a mixing section (at 27; annotated below); an inlet (annotated below) to the mixing section (at 27; see annotation below), the inlet (annotated below) comprising a first wall (31); a nozzle (annotated below) disposed in the inlet (annotated below); the nozzle (annotated below) comprising a second wall (annotated below) defining a first channel (see annotation of Figure 5 below) through the nozzle (annotated below), wherein: the first wall (31) and the second wall (annotated below) define a second channel (at 24; see Figure 5) through the inlet (see annotation below), the second wall (annotated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas to have the ejector include a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, as taught by Oishi, in order to efficiently mixing and disperse the air and exhaust gases (Paragraph 0031 of Oishi) such that the noise is reduced (see Paragraph 0018 of Oishi). Hagshenas in view of Oishi does not teach that the source of the secondary air includes an air conditioning unit that is coupled to the ejector.
Pantalone teaches (Figures 1-6) secondary air (see Figures 5-6 and Paragraphs 0027-0029) that is used to cool and mix with the exhaust (from 202) of a gas turbine engine (Paragraph 0003), wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas in view of Oishi to have an internal source of the secondary air such as from an environmental control system, as taught by Pantalone, in order to reduce or eliminate the need for additional inlet which reduces drag on the aircraft and lessens aircraft weight (Paragraphs 0028-0029 of Pantalone).
It is noted that a simple substitution of one known element (in this case, the source of air of Hagshenas) for another (in this case, the source of air of Pantalone) to obtain predictable results (in this case, provide air to cool and mix with the exhaust gases) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

    PNG
    media_image2.png
    773
    1199
    media_image2.png
    Greyscale


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagshenas (US 2005/0268593) in view of Oishi (US 2004/0006968), Pantalone, III et al. (US 2014/0217231), and Blumer et al. (US 2018/0134396).
Regarding Claims 13 and 20, Hagshenas teaches (Figures 1-2) providing an aircraft (see title, abstract and Paragraph 0002) including a gas turbine engine (the auxiliary power unit 14 including at least a compressor section, a combustor section, and a turbine section; see Paragraph 0012), wherein the gas turbine engine (14) outputs exhaust gas (at 18); the gas turbine engine (14) is coupled to a system (24, 12, 26) comprising a cooling system (26) comprising coolant (air; see Figure 1 and Paragraph 0004); and providing an ejector (30) coupled to the gas turbine engine (14) and the cooling system (26) operating the gas turbine engine (14) on the aircraft (Paragraph 0002), the operating further comprising: drawing a second fluid (cooling air from 26) through the ejector (30) using the first flow (the high velocity exhaust gas; see Figure 1 and Paragraph 0005) comprising the exhaust gas (see Figure 1) so that the coolant (see Figure 1) is also drawn through (see Paragraph 0005) the cooling system (26) to cool a component (the oil cooler) on the aircraft (Paragraph 0002). 
Hagshenas does not teach providing an ejector includes providing a mixing section; providing an inlet to the mixing section, the inlet comprising a first wall; and disposing a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and interaction of the first flow and the second flow along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and providing an outlet from the mixing section outputting the mixture, and the trailing edge includes concave sections, the source of the secondary air includes an air conditioning unit that is coupled to the ejector, or that the exhaust gas is used to propel the aircraft.
Oishi teaches (Figures 1-7) providing an ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052), including: providing a mixing section (at 27; annotated above); providing an inlet (annotated above) to the mixing section (at 27; see annotation above), the inlet (annotated above) comprising a first wall (31); disposing a nozzle (annotated above) disposed in the inlet (annotated above); the nozzle (annotated above) comprising a second wall (annotated above) defining a first channel (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas to have the ejector include a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, as taught by Oishi, in order to efficiently mixing and disperse the air and exhaust gases (Paragraph 0031 of Oishi) such that the noise is reduced (see Paragraph 0018 of Oishi).
Hagshenas in view of Oishi does not teach does not teach that the source of the secondary air includes an air conditioning unit that is coupled to the ejector or that the exhaust gas is used to propel the aircraft.
Pantalone teaches (Figures 1-6) secondary air (see Figures 5-6 and Paragraphs 0027-0029) that is used to cool and mix with the exhaust (from 202) of a gas turbine engine (Paragraph 0003), wherein the source of the secondary air may include either exhaust air from an environmental control system or exhaust air from an oil cooler (Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas in view of Oishi to have an internal source of the secondary air such as from an environmental control system, as taught by Pantalone, in order to reduce or eliminate the need for additional inlet which reduces drag on the aircraft and lessens aircraft weight (Paragraphs 0028-0029 of Pantalone).
It is noted that a simple substitution of one known element (in this case, the source of air of Hagshenas) for another (in this case, the source of air of Pantalone) to obtain predictable results (in this case, provide air to cool and mix with the exhaust gases) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. Hagshenas in view of Oishi and Pantalone does not teach that the exhaust gas is used to propel the aircraft.
Blumer teaches (Figures 1-3) an auxiliary power unit (102) that is positioned that that its exhaust may provide forward thrust (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas in view of Oishi and Pantalone to include to positioning of the auxiliary power unit such that the output exhaust gas is used to propel the aircraft, as taught by Blumer, in order to improve the thrust production efficiency (see Paragraph 0021 of Blumer).

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frawley (US 6,122,907) in view of Pantalone, III et al. (US 2014/0217231) as applied to claims 1 and 13 above, and further in view of Moore et al. (US 2015/0345395) and Presz, Jr. et al. (US 4,835,961).
Regarding Claim 3, Frawley in view of Pantalone teaches the invention as claimed and as discussed above. Frawley in view of Pantalone does not teach, as discussed so far, that the flow contains at least 33% of the first fluid and at least 33% of the second fluid and the mixing section has a length L and a diameter D and the length is less than the diameter.
Moore teaches (Figures 1-7) that the outer flow is substantially cooler and slower than the inner core exhaust flow and, hence, an increase in the amount of the outer flow into the exhaust duct results in a cooler and/or slower mixed exhaust flow (see Paragraph 0008 of Moore).
Therefore, the amount of the second fluid being mixed with the first fluid and, therefore, the ratio of the fluids being mixed together, are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the amount of the second fluid mixed with the first fluid leads to an increase in the cooling and a decrease in the speed of the mixed exhaust flow. Therefore, since the general conditions of the claim, i.e. that the amounts of the first and second fluids can be increased, or respectively decreased, were disclosed in the prior art by Moore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative amounts of fluids, as taught by Moore, in order to adjust the temperature and speed of the mixed exhaust flow. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Presz teaches (Figures 1-10) wherein the mixing section (at 344) has a length L and a diameter D and the length is less than the diameter (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the ratio of the length to the diameter of the mixing region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the length and diameter, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 4, Frawley in view of Pantalone, Moore, and Presz teaches the invention as claimed and as discussed above. Frawley in view of Pantalone, Moore, and Presz does not teach, as discussed so far, wherein 0.1xD ≤ L ≤ D.
Presz teaches (Figures 1-10) wherein 0.1xD ≤ L ≤ D (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the values of the length of the mixing region with respect to the diameter of the mixing region are recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that decreasing the values of the length of the mixing region with respect to the diameter of the mixing region avoids excessive wall friction losses.
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the lengths and diameters, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 15, Frawley in view of Pantalone teaches the invention as claimed and as discussed above. Frawley in view of Pantalone does not teach, as discussed so far, that the flow is mixed and contains at least 33% of the first fluid and at least 33% of the second fluid and the mixing section has a length L and a diameter D and the length is less than the diameter.
Moore teaches (Figures 1-7) that the outer flow is substantially cooler and slower than the inner core exhaust flow and, hence, an increase in the amount of the outer flow into the exhaust duct results in a cooler and/or slower mixed exhaust flow (see Paragraph 0008). 
Therefore, the amount of the second fluid being mixed with the first fluid and, therefore, the ratio of the fluids being mixed together, are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the amount of the second fluid mixed with the first fluid leads to an increase in the cooling and a decrease in the speed of the mixed exhaust flow. 
Therefore, since the general conditions of the claim, i.e. that the amounts of the first and second fluids can be increased, or respectively decreased, were disclosed in the prior art by Moore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative amounts of fluids, as taught by Moore, in order to adjust the temperature and speed of the mixed exhaust flow. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Presz teaches (Figures 1-10) wherein the mixing section (at 344) has a length L and a diameter D and the length is less than the diameter (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-Therefore, the ratio of the length to the diameter of the mixing region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the ratio of length to diameter avoids excessive wall friction losses. 
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the length and diameter, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 16, Frawley in view of Pantalone, Moore, and Presz teaches the invention as claimed and as discussed above. Frawley in view of Pantalone, Moore, and Presz does not teach, as discussed so far, wherein 0.1xD ≤ L ≤ D.
Presz teaches (Figures 1-10) wherein 0.1xD ≤ L ≤ D (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the values of the length of the mixing region with respect to the diameter of the mixing region are recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the values of the length of the mixing region with respect to the diameter of the mixing region avoids excessive wall friction losses. 
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the lengths and diameters, as taught In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frawley (US 6,122,907) in view of Pantalone, III et al. (US 2014/0217231) as applied to claims 1 and 13 above, and further in view of Presz, Jr. et al. (US 4,835,961).
Regarding Claim 5, Frawley in view of Pantalone teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) that the trailing edge (the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above) includes convex sections and concave sections (schematically shown at 36PF and 36SF). Frawley in view of Pantalone does not teach wherein the trailing edge extends into the inlet such that –L ≤ X ≤ L, where X is a perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge of the nozzle.
Presz appears to schematically show that the trailing edge extends into the inlet (at 336) such that –L ≤ X ≤ L (see annotation below), where X is a perpendicular distance from a beginning of the mixing section (at 344) to a nearest point on the trailing edge (see annotation below) of the nozzle (between 316 and 312; see Figure 6).
Although Applicant discloses that the mixing of the present invention results in significant mixing compared to a mixer having a length in a range of 6-10 times the diameter, Presz teaches that the ratio of length and diameter are optimized to prevent excessive wall friction losses while producing sufficient mixing and, preferably, the ratio of L/D is between 0.5 and 3.0. Therefore, the significant mixing of the first fluid and section fluid stated by Applicant would be achieved by Presz’s structure because the same overall mixing section geometry is shown in Applicant’s Figure 4 and Presz’s Figure 6.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure of Presz have –L ≤ X ≤ L since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
It is noted that the term “convex” is being interpreted using Merriam-Webster’s dictionary definition “having a shape like the outside of a bowl: curving outward”.

    PNG
    media_image3.png
    1098
    914
    media_image3.png
    Greyscale

Regarding Claim 12, 
Presz teaches (Figures 1-10) an ejector having a common wall which separates a primary high energy fluid flow passage and a secondary low energy fluid flow passage (see abstract), wherein the ejector includes a diffuser located at the downstream end of the mixing region (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frawley in view of Pantalone to have the outlet comprise a diffuser, as taught by Presz, in order to enhance the pumping ability of the ejector and improve the ejector performance (see abstract and Column 2, lines 64-68). 
Regarding Claim 17, Frawley in view of Pantalone teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) that the trailing edge (the downstream-most end of the wall defining the nozzle 30a; see Figures 4-5 and annotation above) includes convex sections and concave sections (schematically shown at 36PF and 36SF). Frawley in view of Pantalone does not teach wherein the trailing edge extends into the inlet such that –L ≤ X ≤ L, where X is a perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge of the nozzle.
Presz appears to schematically show that the trailing edge extends into the inlet (at 336) such that –L ≤ X ≤ L (see annotation above), where X is a perpendicular distance from a beginning of the mixing section (at 344) to a nearest point on the trailing edge (see annotation above) of the nozzle (between 316 and 312; see Figure 6).
Although Applicant discloses that the mixing of the present invention results in significant mixing compared to a mixer having a length in a range of 6-10 times the diameter, Presz teaches that the ratio of length and diameter are optimized to prevent excessive wall friction losses while producing sufficient mixing and, preferably, the ratio of L/D is between 0.5 and 3.0. Therefore, the significant mixing of the first fluid and section fluid stated by Applicant would be achieved by Presz’s structure because the same overall mixing section geometry is shown in Applicant’s Figure 4 and Presz’s Figure 6.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure of Presz have –L ≤ X ≤ L since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art 
It is noted that the term “convex” is being interpreted using Merriam-Webster’s dictionary definition “having a shape like the outside of a bowl: curving outward”.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 19-21 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741